Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 - 7, drawn to a robotic assembly configured to service an engine, classified in B64F 5/40 (see additional species election on page 5).
II. Claims 8 - 14, drawn to a method of servicing an engine, classified in F05D 2230/72.
III. Claims 15 - 20, drawn to an at least partially-autonomous robotic assembly, classified in B25J 16/94 (see additional species election on page 6).
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process of Invention II can be practiced by another and materially different apparatus, such as an apparatus which does not comprise one or more computing devices that are configured to use information to inspect an engine before and after repair operations associated with a service to check for repair equipment, or parts thereof, left in the engine after the repair, as required by the apparatus of Invention I.
Inventions I and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design. The Inventions are also mutually exclusive. This is because the product of Invention I comprises an environmental capture device configured to provide information associated with an environment in which the engine is disposed to one or more computing devices, and wherein the one or more computing devices are configured to use the information to inspect the engine before and after repair operations associated with the service to check for repair equipment, or parts thereof, left in the engine after the repair, none of which are required by the product of Invention III. Likewise, the product of Invention III comprises a memory storing processor-executable instructions and a processor execute the processor-executable instruction to cause the at least partially-autonomous robotic assembly to service the engine, none of which are required by the product of Invention I. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process of Invention II can be practiced by another and materially different apparatus, such as an apparatus which does not comprise a memory storing processor-executable instructions and a processor execute the processor-executable instruction to cause the at least partially-autonomous robotic assembly to service the engine, as required by the apparatus of Invention III.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The Inventions have acquired a separate status in the art due to their different classifications.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Should Applicant make an election of Invention I, Applicant is further required to make an additional election within each of Species Groups A and B
Species Group A
	Species A-1: Checking for repair equipment left in the engine comprises comprising an initial view of the repair equipment prior to the repair with a post view of the repair equipment after the repair (paragraph 178)
	Species A-2: Checking for repair equipment left in the engine comprises checking for domestic object debris, foreign object debris, or both (paragraph 177)
Species Group B
	Species B-1: The one or more computing devices are configured to check for damage to the engine after the repair (paragraphs 6 and 7)
	Species B-2: The one or more computing devices are configured to generate an alter when repair equipment is left in the engine (paragraph 96)
Examiner notes that, should Applicant make an election of Invention I, Applicant is further required to make an election between Species A-1 and A-2, as well as between Species B-1 and B-2. For example, Applicant could make an election of Invention I, Species A-1, and Species B-1. Alternatively, Applicant could make an election of Invention I, Species A-1, and Species B-2.
Should Applicant make an election of Invention III, Applicant is further required to make an addition election between the following species:
Species C-1: The at least partially-autonomous robotic assembly is configured to perform service, including at lease one of inspection and repair of an engine (paragraph 8)
Species C-2: The at least partially-autonomous robotic assembly is configured to service the engine while the engine is at an elevated temperature (paragraph 206)
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The patentably distinct species have acquired a separate status in the art due to their divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/           Primary Examiner, Art Unit 3726